Name: Commission Regulation (EEC) No 1384/92 of 27 May 1992 on the date of public announcement of new agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/56 Official Journal of the European Communities 1 . 6 . 92 COMMISSION REGULATION (EEC) No 1384/92 of 27 May 1992 on the date of public announcement of new agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts ('), as last amended by Regulation (EEC) No 3247/89 (2), and in particular the last subparagraph of Article 6 (3) thereof, Whereas monetary compensatory amounts fixed in advance are adjusted if a new agri ­ cultural conversion rate comes into effect that was publicly announced before the application for advanced fixing was lodged ; whereas it is necessary to fix the date of public announcement of the new agricultural conversion rates for the 1992/93 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 In the case of the agricultural conversion rates set by the Council for the 1992/93 marketing year the date of public announcement referred to in Article 6 ( 1 ) of Regu ­ lation (EEC) No 3155/85 shall be 22 May 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1992 . For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 310, 21 . 11 . 1985 , p . 22 . O OJ No L 314 , 28 . 10 . 1989 , p . 51 .